IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-40451
                                     Summary Calendar



BERNEL CLEMENTS, JR.,
                                                            Petitioner-Appellant,
                                             versus

JOHNATHON DOBRE,

                                                            Respondent-Appellee.
                  __________________________________________

                     Appeal from the United States District Court
                          for the Eastern District of Texas
                              USDC No. 1:00-CV-478
                  __________________________________________
                                September 17, 2001

Before POLITZ, JONES, and PARKER, Circuit Judges.

PER CURIAM:*
       Bernel Clements, Jr., federal inmate #24606-034, appeals the district court’s

dismissal of his 28 U.S.C. § 2241 petition. He contends that his right to due process

was violated during prison disciplinary proceedings because the prison officials did

not produce and review a videotape of the events that occurred at the prison during



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the pertinent time. He also contends that he is actually innocent of the charge of
participating in a riot.

       “[P]rison disciplinary proceedings will be overturned only where there is no

evidence whatsoever to support the decision of the prison officials.”1   Clements
was not charged with participating in a riot but, rather, he was charged with refusing

to obey an order to return to his unit. The charge of which he was found guilty was

refusing an order in furtherance of a riot. The record before us adequately supports

the finding of guilty as to this charge.
       Clements has not shown that he requested production of the videotape during
the disciplinary proceedings. He candidly concedes that the videotape would not
have established whether he heard the announced order to return to his unit. On

balance, the record demonstrates that Clements was afforded the requisite due
process during the prison disciplinary proceedings.2 Accordingly, the judgment of

the district court is AFFIRMED.




       1
        Reeves v. Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994).
       2
        Wolff v. McDonnell, 418 U.S. 539, 564-66 (1974).
                                              2